Citation Nr: 1314361	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  05-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to June 1970, which included service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in July 2004, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2008 and January 2010, the Board remanded the claim for further development, and in September 2010, in a decision, the Board denied the claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued a Memorandum Decision vacating the Board's September 2010 decision and remanding the appeal to the Board for development consistent with the Court's Decision.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

As set forth in the Court's Memorandum Decision, the Board is to obtain a new VA medical opinion to determine whether the Veteran currently has diabetes mellitus, type 2, and the examination must be performed in the manner outlined by the Court, which is set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA records since January 2011.  

2.  Afford the Veteran a VA examination by a physician to determine whether the Veteran has diabetes mellitus, type 2.  

a).  In making the diagnosis, the VA examiner is asked to confirm the abnormal serum glucose results with a second test on a different day, using any one of the test methods below: 

A fasting serum glucose test; or, 

A 2 hour serum glucose tolerance test; or, 

A non-fasting serum test; or, 

Any other medically acceptable test for diabetes:

b).  In conducting the examination, the Court has directed that the Veteran be asked whether he is self-medicating with metformin. 

i).  If the Veteran's response is no, the VA examiner is asked to record the response in the report and continue the diagnostic testing for diabetes. 

ii).  If the Veteran's response is yes, then the VA examiner must state whether treatment with metformin at the Veteran's reported dosage and duration can or will affect the outcome of any medically accepted test for diabetes mellitus, type 2.   

(a).  If the metformin has no affect on the test for diabetes, the VA examiner is asked to record the finding and continue the diagnostic testing. 

(b).  If the metformin has an affect on the test for diabetes, the VA examiner is asked to record the finding and to counsel the Veteran on how to cease taking metformin in a safe manner and reschedule the diagnostic testing at a more appropriate time. 

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


